***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   MERINDA J. SEMPEY v. STAMFORD HOSPITAL
                  (AC 42215)
                         Keller, Bright and Bear, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant in connection
    with the alleged wrongful termination of her employment by the defen-
    dant, alleging claims for wrongful discharge in violation of an implied
    contract, negligent infliction of emotional distress, and a violation of
    the Connecticut Unfair Trade Practices Act (CUTPA) (§ 42-110a et seq.).
    After the trial court granted the defendant’s motion to strike all three
    counts, the plaintiff filed a substitute complaint, recasting the first count
    as one sounding in racial discrimination in her discharge from employ-
    ment. Thereafter, the plaintiff filed an amended substitute complaint,
    amending the allegations in the second and third counts. The defendant
    filed another motion to strike all three counts, and a motion to dismiss
    the first count. The trial court granted the motion to strike and rendered
    a judgment of dismissal as to the entire complaint, from which the
    plaintiff appealed to this court, which affirmed the dismissal of count
    one but reversed the judgment of dismissal as to counts two and three
    because the defendant did not seek a dismissal of those counts. On
    remand, the plaintiff filed another substitute complaint setting forth
    four counts, which alleged claims for wrongful discharge in breach
    of an implied employment contract, defamation, negligent infliction of
    emotional distress, and a violation of CUTPA. After the trial court granted
    the defendant’s motion to strike each count, the plaintiff filed another
    substitute complaint incorporating counts one, two, and four from her
    previously stricken complaint and repleading count three. The trial court,
    again, granted the defendant’s motion to strike the complaint and also
    granted a motion for judgment filed by the defendant. From the judgment
    rendered thereon, the plaintiff appealed to this court, claiming that the
    trial court improperly struck each count of her operative complaint.
    Held:
1. The trial court properly struck the first count of the plaintiff’s operative
    complaint; the factual allegations contained in the plaintiff’s complaint
    for wrongful termination in breach of an implied contract neither set
    forth the facts essential to the establishment of an implied contract nor
    specified any particular public policy that was alleged to have been
    implicated by her discharge from the defendant’s employ.
2. The trial court properly struck the second count of the plaintiff’s operative
    complaint alleging defamation, in which the plaintiff alleged that the
    defendant had made false statements regarding the reason for the plain-
    tiff’s termination when it contested the plaintiff’s claim for unemploy-
    ment benefits; there was nothing in the record that indicated that the
    plaintiff sought the permission of the court or the agreement of the
    defendant to amend her complaint by adding a new cause of action
    after the case was remanded to the trial court by this court, and it was
    clear that any statements made by representatives of the defendant
    before the Employment Security Division of the Department of Labor
    when contesting the plaintiff’s eligibility for unemployment benefits
    were absolutely privileged because such proceedings were quasi-judicial
    in nature.
3. The plaintiff could not prevail on her claim that the trial court improperly
    struck the third count of the operative complaint, in which she alleged
    a claim for negligent infliction of emotional distress based on the defen-
    dant’s conduct in improperly withholding from her three personal folders
    that contained various certificates and personal records when it dis-
    charged her from employment, and in making false allegations of wrong-
    doing when it contested her eligibility for unemployment benefits; state-
    ments made by representatives of the defendant before the Employment
    Security Division of the Department of Labor when contesting the plain-
    tiff’s eligibility for unemployment benefits were absolutely privileged
    because such proceedings were quasi-judicial in nature, and with respect
    to the plaintiff’s claim that the defendant improperly withheld from her
    the three personal folders, the plaintiff made no allegation that the
    documents in those folders were irreplaceable or of such value that it
    was patently unreasonable for the defendant to withhold them.
4. The trial court properly struck the fourth count of the plaintiff’s operative
    complaint alleging a violation of CUTPA; the plaintiff did not allege any
    acts committed by the defendant in the conduct of any trade or com-
    merce, the allegations she did make clearly fell outside of CUTPA,
    and the only posttermination conduct relied on by the plaintiff were
    statements made by the defendant to the Employment Security Division
    of the Department of Labor, which were protected by an absolute privi-
    lege, and could not be used as a basis for the CUTPA claim.
      Argued September 11—officially released November 26, 2019

                             Procedural History

   Action to recover damages for, inter alia, the plain-
tiff’s alleged wrongful termination, and for other relief,
brought to the Superior Court in the judicial district of
Fairfield, where the court, Hon. Richard P. Gilardi,
judge trial referee, granted the defendant’s motion to
strike; thereafter, the court granted the defendant’s
motion to dismiss and rendered a judgment of dismissal,
from which the plaintiff appealed to this court, which
reversed the judgment in part and remanded the case
for further proceedings; subsequently, the court, Rad-
cliffe, J., granted the defendant’s motions to strike;
thereafter, the court granted the defendant’s motion
for judgment and rendered judgment in favor of the
defendant, from which the plaintiff appealed to this
court. Affirmed.
   Laurence V. Parnoff, for the appellant (plaintiff).
  Justin E. Theriault, with whom, on the brief, was
Beverly W. Garofalo, for the appellee (defendant).
                          Opinion

   BRIGHT, J. The plaintiff, Merinda J. Sempey, a former
employee of the defendant, Stamford Hospital, appeals
from the judgment of the trial court, rendered following
the court’s decision striking all four counts of the plain-
tiff’s operative complaint. On appeal, the plaintiff claims
that the court committed error because she sufficiently
had pleaded causes of action for wrongful discharge,
defamation, negligent infliction of emotional distress,
and a violation of the Connecticut Unfair Trade Prac-
tices Act (CUTPA), General Statutes § 42-110a et seq.
We affirm the judgment of the trial court.
   We begin with the procedural history of this case. The
plaintiff commenced this action against the defendant in
September, 2014, sounding in three counts: (1) wrongful
discharge in violation of an implied contract, (2) negli-
gent infliction of emotional distress, and (3) a violation
of CUTPA. On November 26, 2014, the defendant filed
a motion to strike each count of the complaint. As to
count one, the defendant argued that a cause of action
for wrongful discharge could not be maintained because
the plaintiff had been an at-will employee. As to count
two, the defendant alleged that the plaintiff’s complaint
failed to set forth any conduct that rose to the level
required to maintain a cause of action for negligent
infliction of emotional distress. As to count three, the
defendant alleged that CUTPA does not apply in the
context of an at-will employment relationship. The
court granted the motion to strike on August 6, 2015.
   On August 20, 2015, the plaintiff filed a substitute
complaint, recasting the first count of her original com-
plaint as one sounding in racial discrimination in her
discharge from employment in violation of the Connect-
icut Fair Employment Practices Act, General Statutes
§ 46a-60 et seq. Counts two and three substantively were
similar to the original complaint. On September 10,
2015, the defendant filed a motion to strike each count
of the substitute complaint. As to count one, the defen-
dant argued that the plaintiff had failed to assert her
claim for racial discrimination within the ninety day
limitations period set forth in General Statutes § 46a-101
(e).1 As to the second and third counts, the defendant
alleged that the plaintiff had made no substantive
changes from the original complaint, which the court
already had stricken as insufficient. The defendant also
filed a motion to dismiss count one of the plaintiff’s
complaint because it was not filed within the ninety
day limitations period set forth in § 46a-101 (e).
   By agreement of the parties, the defendant withdrew
its motions to strike and to dismiss, and, on September
18, 2015, the plaintiff filed an amended substitute com-
plaint; she amended only the allegations in the second
and third counts. On September 21, 2015, the defendant
filed a motion to strike each count of the plaintiff’s
amended substitute complaint and a motion to dismiss
the first count of the complaint for the same reasons
set forth in the previous motions. On January 6, 2016,
the court granted the defendant’s motion to strike, and
it rendered a judgment of dismissal as to the entire
complaint.2 The plaintiff appealed from that judgment.
This court affirmed the dismissal, on timeliness
grounds, of count one of the plaintiff’s amended substi-
tute complaint, but reversed the judgment of dismissal
as to counts two and three because the defendant had
not moved to dismiss those counts and sought only to
strike them. See Sempey v. Stamford Hospital, 180
Conn. App. 605, 624, 184 A.3d 761 (2018). This court
held: ‘‘[T]he trial court properly dismissed count one
of the amended substitute complaint as untimely. The
court, however, in the absence of a motion to dismiss,
lacked the authority to dismiss the second and third
counts of the amended substitute complaint without
affording the plaintiff the opportunity either to defend
herself against a motion to dismiss those counts or to
replead the stricken counts.’’ (Emphasis added.) Id.
   On remand, the plaintiff, on April 6, 2018, filed
another substitute complaint setting forth four counts
against the defendant: (1) wrongful discharge in breach
of an implied employment contract, (2) defamation,
(3) negligent infliction of emotional distress, and (4) a
violation of CUTPA.3 On May 3, 2018, the defendant
filed a motion to strike each count of the complaint,
with prejudice, and a supporting memorandum. As to
count one, the defendant alleged that it was substan-
tially similar to count one of the original complaint,
which already had been stricken long ago, that the plain-
tiff had been an at-will employee, and that it failed to
set forth a cognizable claim for wrongful discharge. As
to count two, the defendant alleged that any statements
relied on by the plaintiff were protected by absolute
privilege because they occurred in connection with
unemployment proceedings before the Employment
Security Division of the Department of Labor, which
are quasi-judicial proceedings. As to counts three and
four, the defendant alleged that the court previously
had stricken these causes of action on two occasions,
and the plaintiff’s repleaded allegations were not mate-
rially different from those previously stricken for insuf-
ficiency. It also alleged that counts three and four
should be stricken on their merits. The defendant fur-
ther asked the court to strike the complaint in its
entirety with prejudice due to the plaintiff’s repeated
failure to plead viable causes of action. The defendant
also requested that the court enter sanctions against
the plaintiff by awarding it attorney’s fees incurred in
filing yet another motion to strike. On July 2, 2018, the
court granted the motion, striking all four counts of the
plaintiff’s amended substitute complaint. The court did
not award the defendant any attorney’s fees.
  On July 13, 2018, the plaintiff filed another substitute
complaint incorporating counts one, two, and four from
the April 6, 2018 complaint, specifically stating that she
was doing so in order to preserve her right to appeal,
and repleading count three, which alleged negligent
infliction of emotional distress (operative complaint).
In response, the defendant filed a motion to strike the
operative complaint, again, with prejudice. The court
granted the defendant’s motion on September 10, 2018.
On September 26, 2018, the defendant filed a motion
for judgment, which the court granted on October 9,
2018. This appeal followed. Additional facts will be set
forth as necessary.
  On appeal, the plaintiff claims that the court improp-
erly struck each count of her operative complaint.
We disagree.
   ‘‘The standard of review in an appeal challenging
a trial court’s granting of a motion to strike is well
established. A motion to strike challenges the legal suffi-
ciency of a pleading, and, consequently, requires no
factual findings by the trial court. As a result, our review
of the court’s ruling is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.’’
(Internal quotation marks omitted.) Sullivan v. Lake
Compounce Theme Park, Inc., 277 Conn. 113, 117–18,
889 A.2d 810 (2006).
   ‘‘[A]fter a court has granted a motion to strike, [a
party] may either amend his pleading [pursuant to Prac-
tice Book § 10-44] or, on the rendering of judgment, file
an appeal. . . . The choices are mutually exclusive [as
the] filing of an amended pleading operates as a waiver
of the right to claim that there was error in the sus-
taining of the [motion to strike] the original pleading.
. . . Stated another way: When an amended pleading
is filed, it operates as a waiver of the original pleading.
The original pleading drops out of the case and although
it remains in the file, it cannot serve as the basis for any
future judgment, and previous rulings on the original
pleading cannot be made the subject of appeal.’’ (Inter-
nal quotation marks omitted.) Lund v. Milford Hospital,
Inc., 326 Conn. 846, 850, 168 A.3d 479 (2017).
   ‘‘If the plaintiff elects to replead following the grant-
ing of a motion to strike, the defendant may take advan-
tage of this waiver rule by challenging the amended
complaint as not materially different than the [stricken]
. . . pleading that the court had determined to be
legally insufficient. That is, the issue [on appeal
becomes] whether the court properly determined that
the plaintiffs had failed to remedy the pleading deficien-
cies that gave rise to the granting of the motions to
strike or, in the alternative, set forth an entirely new
cause of action. It is proper for a court to dispose of
the substance of a complaint merely repetitive of one
to which a demurrer had earlier been sustained. . . .
Furthermore, if the allegations in a complaint filed sub-
sequent to one that has been stricken are not materially
different than those in the earlier, stricken complaint,
the party bringing the subsequent complaint cannot be
heard to appeal from the action of the trial court striking
the subsequent complaint.’’4 (Citation omitted; internal
quotation marks omitted.) Id., 850–51.
   Having set forth our standard of review and the gen-
eral principles of law concerning a motion to strike,
we next address each count of the plaintiff’s complaint.
As to the first count of her complaint, which alleges
wrongful discharge in breach of an implied employment
contract, the plaintiff argues that the defendant’s
employee manual created an implied contract between
the parties by imposing ‘‘standards of conduct’’ on her,
and the defendant, thereafter, improperly discharged
her without good cause and in violation of public policy.
The defendant argues that there was no implied con-
tract between the parties and that the plaintiff failed
to set forth any language from the employee manual
that would create such a contract. Additionally, the
defendant argues that the plaintiff also failed to allege
any particular public policy that supposedly was vio-
lated by the defendant’s discharge of her from her at-
will employment. We conclude that the court properly
struck this count of the plaintiff’s complaint.
   We have examined thoroughly the plaintiff’s claim
for wrongful termination in breach of an implied con-
tract, and we conclude that the factual allegations con-
tained in the complaint neither set forth the facts essen-
tial to the establishment of an implied contract nor
specify any particular public policy that was alleged to
have been implicated by her discharge from the defen-
dant’s employ. See Bridgeport Harbour Place I, LLC
v. Ganim, 303 Conn. 205, 213, 32 A.3d 296 (2011) (‘‘[a]
motion to strike is properly granted if the complaint
alleges mere conclusions of law that are unsupported by
the facts alleged’’ [internal quotation marks omitted]);
Binkowski v. Board of Education, 180 Conn. App. 580,
585, 184 A.3d 279 (2018) (‘‘[a motion to strike] admits all
facts well pleaded; it does not admit legal conclusions
or the truth or accuracy of opinions stated in the plead-
ings’’ [internal quotation marks omitted]). Accordingly,
the court properly struck this count.5
   As to the second count of the operative complaint,
which incorporated for purposes of preservation the
cause of action for defamation, newly pleaded in the
April 6, 2018 substitute complaint, the plaintiff alleged
that the defendant made false statements regarding why
the plaintiff was terminated when it contested the plain-
tiff’s claim for unemployment benefits. We conclude
that the court properly struck this count.
  First, there is nothing in the record that indicates
that the plaintiff sought the permission of the court or
the agreement of the defendant to amend her complaint
by adding a new cause of action after the case was
remanded to the trial court by this court. See Lund v.
Milford Hospital, Inc., supra, 326 Conn. 851 n.4; Stone
v. Pattis, 144 Conn. App. 79, 94, 72 A.3d 1138 (2013);
see also W. Horton & K. Knox, supra, § 10-44, authors’
comments, p. 523; footnote 5 of this opinion. Addition-
ally, it is clear that any statements made by representa-
tives of the defendant before the Employment Security
Division of the Department of Labor when contesting
the plaintiff’s eligibility for unemployment benefits are
absolutely privileged because such proceedings are
quasi-judicial in nature. See Petyan v. Ellis, 200 Conn.
243, 246–49, 510 A.2d 1337 (1986).
   In Petyan, our Supreme Court cited with approval
the reasoning by the court, Berdon, J., in Magnan v.
Anaconda Industries, Inc., 37 Conn. Supp. 38, 42, 429
A.2d 492 (1980), rev’d on other grounds, 193 Conn.
558, 479 A.2d 781 (1984), insofar as it opined that ‘‘an
employer who discharges an employee has an absolute
privilege when supplying the information necessary for
the unemployment notice required by regulation. The
court based its decision on the conclusion that the
information is furnished in connection with a quasi-
judicial function of an administrative board. That court
found that in unemployment compensation proceedings
[t]he administrator, the referee and the review board,
including witnesses in proceedings before them, are
absolutely privileged to publish defamatory matters
provided such statements have some relation to the
quasi-judicial proceeding.’’ (Footnote omitted; internal
quotation marks omitted.) Petyan v. Ellis, supra, 200
Conn. 247. Our Supreme Court then extended the rea-
soning in Magnan, holding: ‘‘In the processing of unem-
ployment compensation claims, the administrator, the
referee and the employment security board of review
decide the facts and then apply the appropriate law.
. . . The employment security division of the labor
department, therefore, acts in a quasi-judicial capacity
when it acts upon claims for unemployment compensa-
tion.’’ (Citation omitted; footnotes omitted.) Id., 248–49.
Accordingly, the court properly struck the plaintiff’s
cause of action sounding in defamation.
   As to the plaintiff’s cause of action for negligent inflic-
tion of emotional distress, she argues that she provided
the necessary allegations in her operative complaint
to support this count.6 The defendant argues that the
plaintiff’s pleading remained insufficient as a matter of
law and that the court, therefore, properly struck this
count. Having examined the operative complaint, we
agree with the defendant that this count is pleaded
insufficiently as a matter of law and, therefore, that the
court properly struck it.
  The essential allegations of the plaintiff’s claim of
negligent infliction of emotional distress are that the
defendant improperly withheld from her three personal
folders that contained various certificates and personal
records when it wrongfully discharged her from
employment, and that it made up false allegations of
wrongdoing when it contested her eligibility for unem-
ployment benefits. As we held previously in this opin-
ion, statements made by representatives of the defen-
dant before the Employment Security Division of the
Department of Labor when contesting the plaintiff’s
eligibility for benefits are absolutely privileged because
such proceedings are quasi-judicial in nature. See Pet-
yan v. Ellis, supra, 200 Conn. 246–49. Omitting the
statements made by the defendant when contesting the
plaintiff’s eligibility for such benefits because they are
privileged, the plaintiff is left with only the allegation
that the defendant improperly withheld her three per-
sonal folders when it wrongfully discharged her from
employment.7
   Our Supreme Court has explained that ‘‘negligent
infliction of emotional distress in the employment con-
text arises only where it is based upon unreasonable
conduct of the defendant in the termination process.
. . . The mere termination of employment, even where
it is wrongful, is therefore not, by itself, enough to
sustain a claim for negligent infliction of emotional
distress. The mere act of firing an employee, even if
wrongfully motivated, does not transgress the bounds
of socially tolerable behavior.’’ (Citation omitted; inter-
nal quotation marks omitted.) Parsons v. United Tech-
nologies Corp., 243 Conn. 66, 88–89, 700 A.2d 655 (1997)
(holding it was not patently unreasonable for employer
to remove employee who had been terminated from its
premises under security escort). In this case, the plain-
tiff alleged that the defendant withheld three personal
folders that contained various certificates and personal
records when it discharged her. She made no allegations
that the documents in these folders were irreplaceable
or of such value that it was patently unreasonable for
the defendant to withhold them. Accordingly, we agree
with the trial court that her claim for negligent infliction
of emotional distress was pleaded insufficiently.
   As for her CUTPA count, the plaintiff argues that she
sufficiently pleaded her cause of action because she
‘‘alleged false and deceptive claims being made by the
defendant to intentionally deprive her of benefits to
which she was entitled . . . .’’ Although the plaintiff
concedes that an employer-employee relationship does
not give rise to a CUTPA claim; see Quimby v. Kimberly
Clark Corp., 28 Conn. App. 660, 670, 613 A.2d 838 (1992)
(employer-employee relationship does not fall within
definition of trade or commerce for purposes of action
under CUTPA); she argues in her appellate brief that
Quimby ‘‘would not be applicable to [the] defendant’s
defamation after [the] plaintiff was discharged, i.e., false
statements made to the State of Connecticut Unemploy-
ment Commission regarding [the] plaintiff’s reliability
and integrity.’’ We conclude that the court also properly
struck this count. The plaintiff does not allege any acts
committed by the defendant in the ‘‘conduct of any
trade or commerce’’; (internal quotation marks omitted)
id. (‘‘terms trade and commerce are defined in General
Statutes § 42-110a [4] as ‘the advertising, the sale or
rent or lease, the offering for sale or rent or lease,
or the distribution of any services and any property,
tangible or intangible, real, personal or mixed, and any
other article, commodity, or thing of value in this
state’ ’’); and the allegations she does make clearly fall
outside of CUTPA. Furthermore, the only posttermina-
tion conduct relied on by the plaintiff are statements
made by the defendant to the Employment Security
Division of the Department of Labor. Because such
statements are protected by an absolute privilege, they
cannot be used by the plaintiff as a basis for her
CUTPA claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff had brought a claim of racial discrimination before the
Commission on Human Rights and Opportunities, which, on August 25, 2014,
issued a release of jurisdiction pursuant to General Statutes § 46a-100 et
seq. That release required the plaintiff to commence an action in the Superior
Court, within ninety days, alleging discrimination under the Connecticut
Fair Employment Practices Act. Although having commenced the present
action on September 3, 2014, within the ninety day timeframe, the plaintiff
did not allege a claim of racial discrimination in violation of the Connecticut
Fair Employment Practices Act in her original complaint. In fact, it was not
until she filed her substitute complaint on August 20, 2015, that she raised
such a claim.
   2
     Notwithstanding the judgment of dismissal rendered on January 6, 2016,
dismissing the case in its entirety, the plaintiff, on May 11, 2016, filed another
substitute complaint alleging (1) tortious conduct, (2) racial discrimination
and (3) a violation of CUTPA. Because the case already had been dismissed
by the trial court, however, there was no action pending in which the plaintiff
could file a substitute pleading and the trial court properly ignored it.
   3
     The record contains no pleading pursuant to Practice Book § 10-60
requesting permission to add new counts or containing the written consent
of the defendant to the addition of new counts. We also note that this court
remanded the case for the express purpose of giving the plaintiff ‘‘the
opportunity either to defend herself against a motion to dismiss those counts
or to replead the stricken counts.’’ (Emphasis added.) Sempey v. Stamford
Hospital, supra, 180 Conn. App. 624.
   As explained by our Supreme Court in Lund v. Milford Hospital, Inc.,
326 Conn. 846, 851 n.4, 168 A.3d 479 (2017): ‘‘An example of a proper pleading
filed pursuant to Practice Book § 10-44 is one that [supplies] the essential
allegation lacking in the complaint that was stricken. . . . It may not assert
an entirely new cause of action premised on a legal theory not previously
asserted in the stricken complaint, which would require permission under
Practice Book § 10-60 (a).’’ (Citation omitted; internal quotation marks
omitted.)
   4
     Despite the fact that this principle arguably could preclude review of
the court’s decision to strike the first, second, and fourth counts of the
plaintiff’s operative complaint, the defendant has not made such an argument
in its brief. It, instead, has chosen to address the merits of each count.
Consequently, we also will address the merits.
   5
     Additionally, it appears that the plaintiff waived her right to replead this
cause of action as a matter of right when she filed her first substitute
complaint, abandoning her claim of wrongful discharge, after it had been
stricken from the original complaint, and, instead, asserting a new claim
for racial discrimination. See Lund v. Milford Hospital, Inc., supra, 326
Conn. 850 (‘‘[w]hen an amended pleading is filed, it operates as a waiver
of the original pleading’’ [internal quotation marks omitted]). The record
contains no indication that the plaintiff sought the permission of the court
or the agreement of the defendant to amend her complaint by adding a new
cause of action, if one could consider this a new cause of action, after the
case had been remanded by this court for the sole purpose of allowing the
plaintiff to replead her negligent infliction of emotional distress and CUTPA
claims. ‘‘The right to file a substituted pleading after the granting of a motion
to strike does not give the pleader the right to amend the pleading to add
additional causes of action. Stone v. Pattis, 144 Conn. App. 79, [94,] 72 A.3d
1138 (2013). . . . [S]uch an amendment should be handled under [Practice
Book §§] 10-60 [and] 10-59 et seq.’’ W. Horton & K. Knox, 1 Connecticut
Practice Series: Connecticut Superior Court Civil Rules (2018-2019 Ed.) § 10-
44, authors’ comments, p. 523; see also Lund v. Milford Hospital, Inc.,
supra, 326 Conn. 851 n.4.
   In the present case, the plaintiff did not replead this cause of action after
it was stricken for insufficiency on August 6, 2015. Instead, she abandoned
such a claim, choosing to recast count one to allege employment discrimina-
tion. Nearly three years later, on April 6, 2018, after this court affirmed the
court’s judgment rejecting her discrimination cause of action, the plaintiff
filed a substitute complaint repleading the cause of action for wrongful
discharge that she had abandoned when she chose not to replead it after
it had been stricken from her original complaint. The defendant filed a
motion to strike this count, arguing in part that it already had been stricken
from the plaintiff’s original complaint. Given the procedural history of this
case, we conclude that, even if the plaintiff had pleaded sufficient facts in
the operative complaint to support a cause of action of wrongful discharge,
this count was properly stricken. See Lund v. Milford Hospital, Inc., supra,
326 Conn. 851 n.4.; Stone v. Pattis, supra, 144 Conn. App. 94.
   6
     The plaintiff, in her appellate brief, devotes only one paragraph to this
claim. Specifically, she sets forth the following: ‘‘The [negligent infliction
of emotional distress] allegations in the [operative] complaint allege all
necessary elements of emotional distress. The essence of a cause of action
for negligent infliction of emotional distress is that the defendant breached
a duty of care owed to [the] plaintiff by [the] defendant negligently acting
so as to create an unreasonable risk to [the] plaintiff of emotional distress
and his conduct caused such distress. Montinieri v. Southern New England
Telephone Co., 175 Conn. 337, 398 A.2d 1180 (1978). Applying the standard
of the reasonable and prudent person, the test in this case is whether [the]
defendant, a medical supplier of many years, should have realized his acts
were likely to cause [the] plaintiff such distress. Id., 345; [D. Wright et al.,
Connecticut Law of Torts (3d Ed. 1991) § 30, p. 46].’’
   The defendant, in its appellate brief, argued, in part, that the plaintiff’s
‘‘arguments on appeal do nothing to address the lack of sufficient, well-
pleaded factual allegations in support of her claim of negligent infliction of
emotional distress. Rather, her arguments merely state in conclusory fashion
that this claim was sufficiently alleged and provide no analysis or substantive
argument in support of that proposition.’’ The plaintiff did not file a reply
brief.
   7
     The plaintiff did not allege that the defendant made false allegations of
wrongdoing outside of the context of contesting her eligibility for unemploy-
ment benefits with the Employment Security Division of the Department
of Labor.